Citation Nr: 1509200	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  08-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1990 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2011, the Board remanded the issue of TDIU for further development.  Thereafter, in October 2011, VA sent the Veteran a letter informing him of the evidence needed to substantiate a TDIU and requesting that he submit a VA Form 21-8940.  The Veteran has not provided the requested information.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran avers that his service-connected disabilities render him unemployable and, therefore, that he is entitled to a TDIU.  Regrettably, the Board has determined that a remand is warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the Veteran is in receipt of entitlement to service connection for a lower back strain and intervertebral disc syndrome (IVDS), status post lumbar laminectomy, rated 40 percent disabling; migraine headaches, rated 30 percent disabling; depressive disorder (not otherwise specified), rated 30 percent disabling; left varicocele with history of vasectomy, rated 30 percent disabling; left lower extremity radiculopathy, rated 20 percent disabling; right lower extremity radiculopathy, rated 10 percent disabling; right upper extremity carpal tunnel syndrome, rated 10 percent disabling; and low back surgical scar, status post lumbar laminectomy, rated noncompensable.  These disabilities form a combined rating of 90 percent.  The Veteran thus meets the threshold disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).  The Veteran is also in receipt of special monthly compensation for loss of use of a creative organ.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran has yet to submit an application for a TDIU (VA Form 21-8940), despite repeated requests from VA that he do so.  Moreover, he has never alleged that he is completely unable to work due to his service-connected disabilities.  The record reflects that, during the appeal period, the Veteran has been employed as an administrative assistant on a full- and part-time basis.  The most recent VA examination, in January 2013, indicated that the Veteran was working in a secretarial position.  The record further reflects, however, that the Veteran has periodically had to miss work due to his service-connected disabilities; that he has taken unpaid leave and worked fewer hours due to his disabilities; and that he experiences varying levels of occupational and social impairment as a result of his disabilities.  For example, an October 2008 doctor's note indicated that the Veteran's left varicocele symptoms caused the Veteran "chronic, severe pain," which in turn caused "mediocre job performance."  In addition, VA examinations performed in June 2010, August 2010, March 2012, and January 2013 revealed that the Veteran's lower back problems, headaches, left varicocele symptoms, radiculopathy, and depression all impact his ability to work to varying degrees.  

Given the conflicting evidence regarding the Veteran's employment information, the Board at this time cannot make a determination as to whether he is unable to secure and follow a substantially gainful occupation as the result of his service-connected disabilities.  A remand is therefore warranted to enable the Veteran to submit his employment information.  The Board notes that VA's duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the AOJ should afford the Veteran a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In addition ask the Veteran to provide VA with contact information for his past/present employers so that relevant information can be obtained from them.

2.  Schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

3.  Then, undertake any additional development deemed necessary.  For example, the AOJ should consider whether to contact the appropriate Federal Agency to determine the Veteran's earnings since the date of claim and whether additional medical examination or opinion is necessary.

4.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

